Title: From George Washington to Brigadier General John Neilson, 4 June 1779
From: Washington, George
To: Neilson, John


        
          Sir
          Morristown [N.J.] 4th June 1779
        
        I have duly received your two favors of yesterdays date; and am obliged to you for the intelligence they contain.
        The fort which Armstruther alluded to, was a small detached work on the East side of Kings ferry with about 50 men. It surrendered on the 2d instant.
        It is not yet perfectly evident, what are the enemy’s real intention in this movement. We however are in motion towards the North River, to take such measures as may seem best calculated to conteract their designs.
        You will have the beacons and every thing else in your power that can give facility to the collecting the militia, in the utmost state of readiness, should it be found necessary to call them out. I am sir, your most hble servt
        
          Go: Washington
        
      